              Case 2:19-bk-51909-MPP                             Doc 5 Filed 09/16/19 Entered 09/16/19 14:08:45                  Desc
                                                                 Main Document    Page 1 of 5

 Fill in this information to identify your case:

 Debtor 1                  Linda Self Ferrell
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name

                                                      EASTERN DISTRICT OF TENNESSEE, NORTHEASTERN
 United States Bankruptcy Court for the:              DIVISION

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         1st Franklin Financial                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Non-PMSI in Household Goods                       Reaffirmation Agreement.
    property              and/or Household Furnishings                      Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Ally Financial                                       Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2011 Honda CR-V 119,000 miles                     Reaffirmation Agreement.
    property              NADA: $7,350.00                                   Retain the property and [explain]:
    securing debt:



    Creditor's         Mariner Finance, LLC                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Non-PMSI in Household Goods                       Reaffirmation Agreement.
    property              and/or Household Furnishings                      Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51909-MPP                               Doc 5 Filed 09/16/19 Entered 09/16/19 14:08:45                      Desc
                                                                 Main Document    Page 2 of 5

 Debtor 1      Linda Self Ferrell                                                                     Case number (if known)


    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Mariner Finance, LLC                                     Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      Non-PMSI in Household Goods                         Reaffirmation Agreement.
    property            and/or Household Furnishings                        Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Pioneer Credit Company                                   Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 339 Guntown Road Rogersville,                            Reaffirmation Agreement.
    property       TN 37857 Hawkins County                                  Retain the property and [explain]:
    securing debt: 2007 Double Wide Mobile Home
                   and Lot
                   Tax Assessed Value: $18,700
                   land + $61,700 improvement =
                   $80,400 total
                   Debtor's Opinion of Value:
                   $75,000 or less due to age,
                   condition and loca                                     avoid lien using 11 U.S.C. § 522(f)



    Creditor's     Regional Finance                                         Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      Non-PMSI in Household Goods                         Reaffirmation Agreement.
    property            and/or Household Furnishings                        Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Vanderbilt Mortgage                                      Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 339 Guntown Road Rogersville,                            Reaffirmation Agreement.
    property       TN 37857 Hawkins County                                  Retain the property and [explain]:
    securing debt: 2007 Double Wide Mobile Home
                   and Lot
                   Tax Assessed Value: $18,700
                   land + $61,700 improvement =
                   $80,400 total
                   Debtor's Opinion of Value:
                   $75,000 or less due to age,
                   condition and loca


    Creditor's     World Acceptance Corp                                    Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      Non-PMSI in Household Goods                         Reaffirmation Agreement.
    property            and/or Household Furnishings                        Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:19-bk-51909-MPP                               Doc 5 Filed 09/16/19 Entered 09/16/19 14:08:45                               Desc
                                                                 Main Document    Page 3 of 5

 Debtor 1      Linda Self Ferrell                                                                    Case number (if known)


 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                                No

                                                                                                                                 Yes

 Description of leased        Furniture: Couch and Loveseat
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Linda Self Ferrell                                                       X
       Linda Self Ferrell                                                               Signature of Debtor 2
       Signature of Debtor 1

       Date        September 16, 2019                                               Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 2:19-bk-51909-MPP                               Doc 5 Filed 09/16/19 Entered 09/16/19 14:08:45   Desc
                                                                 Main Document    Page 4 of 5

                                                               United States Bankruptcy Court
                                                   Eastern District of Tennessee, Northeastern Division
 In re      Linda Self Ferrell                                                                    Case No.
                                                                               Debtor(s)          Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on September 16, 2019, a copy of Debtor's Statement of Intention was served electronically to
the U.S. Trustee and Chapter 7 Trustee and by United States mail, first class, postage prepaid to the following:

 1st Franklin Financial
 Attn: Bankruptcy
 PO Box 880
 Toccoa, GA 30577
 1st Franklin Financial Corp.
 c/o Massa & Schnupp, PLLC
 P.O. Box 1515
 Morristown, TN 37816
 1st Franklin Financial Corp.
 1001 E. Stone Drive, Suite C
 Kingsport, TN 37660
 1st Franklin Financial Corporation
 c/o Joseph R Cherry
 9724 Kingston Pike
 Suite 207
 Knoxville, TN 37922-3389
 Ally Financial
 Attn: Bankruptcy Dept
 PO Box 380901
 Bloomington, MN 55438
 Ally Financial Inc.
 c/o C T Corporation System
 300 Montvue Road
 Knoxville, TN 37919-5546
 General Sessions Court
 Justice Center
 200 Shelby St., Room 266
 Kingsport, TN 37660
 General Sessions Court Clerk
 115 Justice Center Dr., Suite 1237
 Rogersville, TN 37857
 Mariner Finance
 1233 N Eastman Road. Suite 325
 Kingsport, TN 37664
 Mariner Finance, LLC
 Attn: Bankruptcy
 8211 Town Center Drive
 Nottingham, MD 21236
 Mariner Finance, LLC
 c/o Corporation Service Company
 2908 Poston Ave
 Nashville, TN 37203-1312
 Pioneer Credit Company
 c/o O'Shaughnessy & Carter, PLLC
 735 Broad Street, Suite 1000
 Chattanooga, TN 37402
 Pioneer Credit Company
 c/o Corporation Service Company
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
            Case 2:19-bk-51909-MPP                               Doc 5 Filed 09/16/19 Entered 09/16/19 14:08:45   Desc
                                                                 Main Document    Page 5 of 5
 2908 Poston Ave
 Nashville, TN 37203-1312
 Progressive Leasing
 256 West Data Drive
 Draper, UT 84020
 Regional Finance
 1631 E. Andrew Johnson Highway
 Morristown, TN 37814
 Regional Finance Corporaiton
 of Tennessee
 c/o C T Corporation System
 300 Montvue Rd
 Knoxville, TN 37919-5546
 Vanderbilt Mortgage
 Attn: Bankruptcy
 PO Box 9800
 Maryville, TN 37802
 Vanderbilt Mortgage and Finance, Inc.
 c/o C T Corporation System
 300 Montvue Road
 Knoxville, TN 37919-5546
 World Acceptance Corp
 Attn: Bankruptcy
 PO Box 6429
 Greenville, SC 29606
 World Finance Corp.
 4324 Hwy. 66 S
 Suite B
 Rogersville, TN 37857
 World Finance Corporation of Tennessee
 c/o C T Corporation System
 300 Montvue Road
 Knoxville, TN 37919-5546



                                                                            /s/ Jeremy D. Jones BPR#032527
                                                                            Jeremy D. Jones BPR#032527
                                                                            Dean Greer & Associates
                                                                            2809 East Center Street
                                                                            P. O. Box 3708
                                                                            Kingsport, TN 37664
                                                                            423-246-1988
                                                                            bankruptcy@deangreer.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
